Citation Nr: 0026400	
Decision Date: 09/11/00    Archive Date: 10/05/00

DOCKET NO.  00-16 121	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.  


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


FINDINGS OF FACT

Following an award of past-due benefits, the Regional Office 
referred this case to the Board of Veterans' Appeals for a 
decision on whether the attorney was eligible under 38 
U.S.C.A. § 5904(d) for the payment of a fee from past-due 
benefits.  




CONCLUSION OF LAW

The Board of Veterans' Appeals has no original jurisdiction 
to adjudicate the issue of eligibility or entitlement to 
attorney fees under direct payment contingency-fee 
agreements.  See 38 U.S.C.A. §§ 5904(d), 7104(a) (West 1991 & 
Supp. 2000); Scates v. Gober, No. 97-875 (U. S. Vet. App. 
August 14, 2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from October 1968 to 
October 1971.

This case is before the Board of Veterans' Appeals (Board) 
following the issuance of a January 2000 rating decision, 
which granted a 10 percent evaluation for right ear hearing 
loss, effective June 10, 1999; granted a 10 percent 
evaluation based upon multiple, noncompensable, service-
connected disabilities, effective July 31, 1995; granted 
entitlement to service connection for tinnitus, evaluated as 
10 percent disabling, effective May 4, 1999; and deferred a 
rating as to left ear hearing loss.  This decision resulted 
in the payment of past-due benefits to the veteran.

The veteran is represented by M. W. ("the attorney").  In a 
contingency fee agreement signed by the veteran in May 1997, 
the veteran retained the representational services of the 
attorney.  The veteran agreed to a contingent legal fee of 20 
percent of past-due benefits awarded, to be paid by 
Department of Veterans Affairs (VA) directly to the attorney 
from any past-due benefits awarded on the basis of the 
veteran's claims.  In a second contingency agreement signed 
by the veteran in January 1999, the provisions providing for 
the payment of a contingent legal fee of 20 percent of past-
due benefits awarded, to be paid by VA directly to the 
attorney from any past-due benefits awarded on the basis of 
the veteran's claims, remained unchanged.  A review of the 
July 2000 Regional Office (RO) award letter to the veteran 
reflects that 20 percent of the past-due benefits payable to 
the veteran were withheld pursuant to the attorney fee 
agreement.

In Scates v. Gober, No. 97-875 (U. S. Vet. App. August 14, 
2000), the United States Court of Appeals for Veterans Claims 
(the Court) held that:

	all issues involving entitlement or eligibility for 
attorney
	fees under direct-payment contingency-fee agreements, as 
	contrasted with the issues of reasonableness and
	excessiveness, must first be addressed by the RO in
	accordance with the normal adjudication procedures and
	cannot be the subject of sua sponte or other original 
(on
	motion) [Board of Veterans' Appeals] review.  Slip op. 
at 4.

Consequently, it vacated the Board decision concerning the 
attorney's eligibility for payment of attorney fees withheld 
by the Secretary from past-due benefits for want of original 
jurisdiction to decide eligibility for direct payment of a 
withheld contingency fee under 38 U.S.C.A. § 5904(d), and 
remanded the matter to the Board with directions to dismiss 
the matter of direct-payment fee eligibility as referred to 
the Board by the RO.

This case is the same type of proceeding.  Consequently, 
under Scates, the Board must dismiss the matter of direct-
payment fee eligibility as referred to the Board by the RO 
for want of original jurisdiction to decide eligibility for 
direct payment of a withheld contingency fee under 38 
U.S.C.A. § 5904(d).




ORDER

The matter before the Board is dismissed.



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 


